ORDER

PER CURIAM:
Upon consideration of the Report and Recommendations of the Disciplinary Board dated March 28, 1995, and following oral argument, it is hereby
ORDERED that David A. Jones be and he is DISBARRED from the Bar of this Commonwealth and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., did not participate in the consideration or decision of this ease.
MONTEMURO, J., is sitting by designation.